Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to the filing of Application 17/192,151, XX et al. for “Cross-layer Network Fault Recovery System And Method Based On Configuration Migration”, which was filed on 03/04/2021.
Claims 1-20 are pending, with claims 1 and 10 as the independent claims. 

Priority

Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant application on 04/13/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Reasons for Allowance
Claims 1-14 are allowed; the following is an examiner’s statement of reasons for allowance:
A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:

With respect to independent claims 1 and 10, HARNEJA et al. (US20180367392A1) teaches A cross-layer network fault recovery system based on configuration migration, comprising: at least one upper layer switching network controller, at least one underlying layer switching network controller, at least one super controller, at least two upper layer switching network devices and at least one underlying layer switching network device, (HARNEJA, Fig. 1A, paragraphs 80, 90, teach controllers 116 in system 100 for network assurance in layer 1, layer 2 and layer 3 of a networked environment.)
wherein, the upper layer switching network controller sends fault information of the upper layer switching devices to the super controller, and receives a third forwarding table generated and sent by the super controller for fault recovery; (HARNEGA, Fig. 5B, steps 520, 522, paragraph 249 teach transmitting fault codes (i.e. fault information) corresponding to one or more network devices in a network (e.g. Leafs 104) and mapping the one or more network devices and/or the respective fault codes to respective logical policy entities.  
and switching behaviors of upper layer services by the backup upper layer switching network device; and, “neighbor devices of the fault device” are upper layer switching network devices directly connected with the fault device in the upper layer switching network in its original view; (HARNEJA, Fig. 1A, paragraph 90, teach network environment 100 including fabric 120 representing physical layer or infrastructure (e.g. underlay) and overlay or logical portion of the network (i.e. upper layer), wherein the overlay services (i.e. upper layer services) are backed up by upper layer switching network devices directly connected with fault devices.)
the super controller receives the fault information sent by the upper layer switching network controller, and performs fault location according to the fault information and a topology table; selects an appropriate backup upper layer switching network device in the upper layer switching network at least according to a result of the fault location, the topology table and attributes of the upper layer switching network devices; (HARNEGA, Fig. 5B, steps 520, 522, paragraph 249 teach transmitting fault codes (i.e. fault information) corresponding to one or more network devices in a network (e.g. Leafs 104) and mapping the one or more network devices and/or the respective fault codes to respective logical policy entities. 
determines upper layer switching network connections between neighbor devices of the fault device and the backup upper layer switching network device selected by the super controller, and connections between the backup upper layer switching network device, all neighbor devices of the fault device and the underlying layer switching network device, (HARNEGA, Fig. 5B, steps 524, 526, 528, paragraphs 250-252, teach aggregating one or more of the fault code mappings along respective logical policy dimensions in the network to yield an aggregation of fault codes across respective logical policy dimensions, and at step 526, the network assurance platform 434 presents, for each of the respective logical policy dimensions, one or more hardware-level errors along the respective logical policy dimension.)
 
Young et al. (US20160226753A1) teaches wherein the third forwarding table describes connections and service switching behaviors between neighbor devices of the fault device, the backup upper layer switching network device and the underlying layer switching network device; (YOUNG, Fig. 1, paragraphs 20-29, teach a first overlay table 110 and a second underlay table 125, wherein the first table comprises information index such as identifier and/or address of stations and network prefixes of the overlay network structure (i.e. same modification for the underlay network structure). The second table is a forwarding table (or can be regarded as a routing database) for an underlay network and comprises/stores reference information for the underlay network to transfer packet(s). For instance, the second table comprises forwarding information of station(s) corresponding to the underlay network structure.)  

Zuber et al. (US10,999,127B1) is directed towards configuring a Shared Failure Domain (SFD) database that provides neighboring device/link information to remediation tools (Abstract). More particularly, Fig. 5, Col. Lines , teaches detecting a failing network device 510, finding an entry for the failing network device in a shared failure domain database (511), determining at least two neighbor devices associated with the failing network using the SFD database, and disabling operational capacity of the neighbor devices in addition to the failing network device (514).

	Srinivasan et al. (US20180109443A1) is directed towards handling a switch link failure in a switch fabric network. For example, when a node in the switch fabric network detects a failure of a switch link coupled to the node, the system remaps traffic that is directed to a logical port number, which is currently mapped to a primary physical port number associated with the failed switch link, to a secondary physical port number associated with the alternative switch link (Abstract). More particularly, Fig. 2, paragraph 31, step 206 teach using the traffic paths and alternative switch links to construct local forwarding and mapping tables for nodes in the switch fabric network.

	ASHIDA et al. (US20170111231A1) is directed towards a first controller setting the first node device with a processing rule according to which packets transferred between the first and second controllers are processed (Abstract). More particularly, Fig. 3, paragraph 156, teach calculating identifying conditions of packets used to communication with a controller 10 in a different network on the basis of topology information and the boundary information of its own network, which are stored in the topology management section 111, and prepares a notification packet that stores the identifying conditions (or the identifying rules). 

	Yamashita et al. (US20150295752A1) is directed towards OpenFlow network including a plurality of OpenFlow switches and an OpenFlow controller (Abstract). More particularly, Fig. 11, paragraph 95, teach a recovery procedure wherein a link failure has occurred and recovery procedures of Fig. 7A are performed.

However, none of these references, taken alone or in any reasonable combination, teach the features of: “and generates, based on the connections, the third forwarding table and send the third forwarding table to the upper layer switching network controller and the underlying layer switching network controller; and the underlying layer switching network controller receives the third forwarding table sent by the super controller, and updates a second forwarding table of the underlying layer switching network device according to the third forwarding table; the second forwarding table describes switching behaviors of an underlying layer service by underlying layer switching network devices, comprising information of device ports through which the underlying layer service passes.” As recited in claim 1, and similarly recited in independent claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412